Case 1:19-cv-02972-MEH Document 91 Filed 04/13/21 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02972-MEH

CODIS WEST MIMS, SR.,

       Plaintiff,

v.

T-MOBILE USA, INC.,

       Defendant.


                                              ORDER


Michael E. Hegarty, United States Magistrate Judge.

       Before the Court is Defendant’s Motion to Reconsider the Court’s Order Denying in Part

Defendant’s Motion for Summary Judgment (ECF 84) and Supplemental Brief (ECF 90). The

Motion is fully ripe for review, and the Court heard oral argument on April 8, 2021. For the

following reasons, the Motion is granted.

                                      LEGAL STANDARD

       Fed. R. Civ. P. 54(b) permits revision “at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.” That rule is read to permit

motions for reconsideration. Price v. Philpot, 420 F.3d 1158, 1167, n.9 (10th Cir. 2005) (stating

that every order short of a final decree is subject to reopening at the judge’s discretion). A court

otherwise has the “plenary power to revisit and amend interlocutory orders as justice requires.”

Beyer Laser Ctr., LLC v. Polomsky, No. 16-cv-03099-MEH, 2019 WL 5549160, at *2 (D. Colo.

Oct. 25, 2019). Motions for reconsideration generally are disfavored, and relief is limited to certain

situations such as “the need to correct clear error or prevent manifest injustice,” id., or for new,
Case 1:19-cv-02972-MEH Document 91 Filed 04/13/21 USDC Colorado Page 2 of 8




previously unavailable evidence, Weingarten v. Auto-Owners Ins. Co., No. 17-cv-01401-MEH,

2018 WL 2561042, at *2 (D. Colo. April 17, 2018). However, a motion to reconsider is not the

appropriate vehicle “to revisit issues already addressed or advance arguments that could have been

raised in prior briefing.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

                                            ANALYSIS

       Plaintiff sued Defendant, his former employer, alleging that it failed to accommodate his

disabilities, fired him because of his disabilities, and retaliated against him for his use of FMLA

leave. Defendant moved for summary judgment on all three claims. The Court’s ruling left only

the termination claim at issue.

       Defendant reiterates its claim that summary judgment is necessary on the termination

claim, in light of Plaintiff’s Social Security Disability Insurance (“SSDI”) application and benefits

award. Defendant received those records on February 26, 2021, well after the summary judgment

ruling on September 30, 2020. It was not until that late stage in the litigation when it received them

despite its repeated requests. Defendant first asked for Social Security records in October 2019.

ECF 84-1 at 1. At his deposition on February 5, 2020, Plaintiff testified that he could not remember

when he had filed for Social Security disability benefits but that he still was awaiting the

determination. ECF 41-1 at 5. In October 2020, Defendant renewed its request for the records.

ECF 84-1 at 44. The Social Security Administration (“SSA”) rendered its favorable decision soon

afterwards, on October 30, 2020. ECF 84-1 at 133. At the Final Pretrial Conference on January 12,

2021, the Court ordered Plaintiff to produce them. ECF 78. On February 26, 2021, Defendant

received the administrative record consisting of Plaintiff’s SSDI application, medical records, and

award decision. Because Defendant did not receive it until recently despite ongoing efforts to

obtain it, the SSDI administrative record constitutes the kind of new evidence for which



                                                  2
Case 1:19-cv-02972-MEH Document 91 Filed 04/13/21 USDC Colorado Page 3 of 8




reconsideration of the prior summary judgment ruling may be sought. Weingarten, 2018 WL

2561042 at *2.

       The newly produced SSDI records are relevant to Plaintiff’s ADAAA termination claim.

To survive summary judgment, Plaintiff first must make a prima facie showing that he (1) is

disabled as defined by 42 U.S.C. § 12102(1); (2) is qualified to perform the essential functions of

his job with or without accommodations; and (3) was terminated under circumstances which give

rise to an inference that it was based on his disability. ECF 49 at 17. The summary judgment ruling

turned on the question of whether his physical presence in Colorado was an essential function to

serving as the Regional Field Loss Prevention Manager for Defendant’s Colorado stores. Also at

issue was whether Defendant’s decision to fire him for job abandonment was pretext.

       The termination claim’s analysis did not directly concern whether his medical condition

impaired his ability to perform his job or whether Defendant failed to make any accommodation

for them. Nevertheless, the SSDI records are relevant to the remaining termination claim. First,

the summary judgment ruling rested on the assumption that, as Plaintiff argued in his response

brief, he could perform the essential functions of the job “with and without accommodation.” ECF

49 at 16. The Court also found as an undisputed material fact that “[e]xcept for his physical

presence in Colorado, [he] was able to perform the essential functions of his job when he was able

to see his physicians and receive his prescribed medications.” Id. at ¶ 36. However, if Plaintiff

could not perform the job in the first place, then the questions about Defendant’s in-state residence

requirement and its “no show” termination policy would be moot. Second, Plaintiff relied on

certain statements by his supervisor about his medical condition as evidence of a discriminatory

motive for firing him. He cited comments about whether Colorado’s climate is conducive for his

sacroid condition, whether his leg swelling will permit him to travel between store locations, and



                                                 3
Case 1:19-cv-02972-MEH Document 91 Filed 04/13/21 USDC Colorado Page 4 of 8




while making those drives, whether his retinopathy increases the risk of motor vehicle accidents

(and thereby increases Defendant’s risk of liability). If those (and other) medical conditions instead

were wholly disabling, then there would be no need to engage in a pretext analysis.

        It is Plaintiff’s burden to show his ability to perform the Regional Field Loss Prevention

Manager job. Functions are “essential” to performing that job if they are fundamental and all other

position holders must perform them. A court may consider the employer’s judgment and the job’s

written description about what functions are essential. ECF 49 at 17–18. By contrast, the SSDI

benefits award required a finding that Plaintiff can perform neither his past relevant work nor any

other job that exists in significant numbers in the national economy. Cleveland v. Policy Mgmt.

Sys. Corp., 526 U.S. 795, 804 (1999). In that way, Plaintiff’s “sworn assertion” in his SSDI

application that he is “unable to work” would appear to negate an essential element of his ADAAA

case. Id. at 805.

        The fact that the SSA found Plaintiff disabled does not automatically estop him from

pursuing his ADAAA termination claim. 1 Neither may he “simply ignore the apparent

contradiction” with its required elements. Id. at 806–07. In this situation, Plaintiff must explain the

apparent inconsistency, and to defeat summary judgment,

        that explanation must be sufficient to warrant a reasonable juror’s concluding that,
        assuming the truth of, or the plaintiff’s good-faith belief in, the earlier statement,
        the plaintiff could nonetheless “perform the essential functions” of her job, with or
        without “reasonable accommodation.”

Id. at 807. To be sufficient for Cleveland purposes, Plaintiff must do more than simply offer a

contrary statement to support the ADAAA claim; rather he must explain the resulting contradiction

or attempt to resolve the disparity. Id. at 806. Such an explanation is necessary to defeat summary



1 These facts are distinguishable from cases such as Montano v. Christmas by Krebs Corp., 293 F. App'x 625, 630
(10th Cir. 2008), in which an SSA finding of disability postdated the employee’s separation from the company.

                                                       4
Case 1:19-cv-02972-MEH Document 91 Filed 04/13/21 USDC Colorado Page 5 of 8




judgment in Defendant’s favor. Aubrey v. Koppes, 975 F.3d 995, 1013 (10th Cir. 2020) (quoting

Cleveland); Myers v. Knight Protective Serv., Inc., No. CIV-10-866-C, 2012 WL 123120, at *4

(W.D. Okla. Jan. 17, 2012).

       Plaintiff has had two opportunities to offer the required explanation: in his Response (ECF

87) to Defendant’s Motion for Reconsideration and at oral argument. Plaintiff points out that he

applied for SSDI after he was fired. He submitted the application on July 3, 2019 (ECF 84-1 at

52), a year after his termination on July 11, 2018 (ECF 49 at ¶ 66). He says that without

employment, he needed the financial support and health insurance that SSDI benefits would

provide. While he may have sought SSDI benefits well after his termination, he claimed February

23, 2018 as the date when his medical condition rendered him wholly unable to work and the day

when he actually stopped working. ECF 84-1 at 102. Plaintiff’s alleged onset date, and the date on

which the SSA determined be became disabled, coincides with the start of his FMLA leave and

predates his termination by half a year.

       Plaintiff furthers that if he “no longer had the benefit of health insurance coverage from

Defendant, this would provide a plausible explanation for his” disability claim. ECF 87 at 4. That

explanation only restates the inherent contradiction at issue. If he had health insurance during his

FMLA leave period, then presumably he had access to the medical care that enabled him to

perform the job. However, he told the SSA that he was unable to do that (or any) job since the start

of his FMLA leave. Had he lost health insurance with the start of his FMLA leave, then he also

lost the medical care to permit him to perform the job, as he alleges he could do in this lawsuit.

       Plaintiff stresses how Defendant already knew about his SSDI application when it moved

for summary judgment. However, it is not the fact of the application itself that is at issue. Had the

SSA denied his application, there would be no contradiction for him to explain. Cleveland, 526



                                                 5
Case 1:19-cv-02972-MEH Document 91 Filed 04/13/21 USDC Colorado Page 6 of 8




U.S. at 805 (noting how the pursuit of alternative forms of relief is permitted). The dispositive

point is Plaintiff’s sworn assertion—and the SSA’s agreement—that he became unable to work on

February 23, 2018. Without an adequate explanation of why, despite being completely disabled,

he could perform the essential functions of his job, the disability award estops him from arguing

in this action that he was qualified to perform the job after February 22, 2018. Mathews v. Denver

Newspaper Agency, LLP, 649 F.3d 1199, 1208–09 (10th Cir. 2011).

       Plaintiff refers to the SSDI administrative record as just another item of evidence about

whether he can prove his ADAAA claim. In other words, Plaintiff argues that it simply creates a

dispute of fact over the qualification element. However, as Defendant stresses in its Supplemental

Brief (ECF 90), Cleveland does not leave it as a fact dispute for the factfinder to resolve. Rather,

Cleveland emphasizes the need for the explanation to survive summary judgment.

       The need for explanation is especially great given the facts of this case. The SSA found his

disability to begin around the same time when he had taken FMLA leave because of worsening

health. ECF 49 at ¶ 24. Plaintiff did not actually perform the job at any point afterwards. Plaintiff’s

first day back at work was six months later, on June 25, 2018, when he met his supervisor for re-

orientation. Id. at ¶ 43. When the supervisor next spoke with Plaintiff four days later, he already

was back in Texas, id. at ¶ 49, and the record does not indicate that he returned to Colorado

thereafter. Indeed, his termination revolved around the issue of his absence from Colorado. The

SSA’s findings when considered in conjunction with Plaintiff’s last six months of employment

suggest a medical inability to perform the job that arose before his termination. Nothing on the

face of the record suggests a way in which the SSDI benefits might be consistent with his ADAAA

claim. This case does not present the situation in Dorsey v. CHS, Inc., No. 15-cv-02735-RBJ, 2017

WL 1356093 (D. Colo. April 13, 2017), in which the plaintiff based his SSDI disability onset date



                                                  6
Case 1:19-cv-02972-MEH Document 91 Filed 04/13/21 USDC Colorado Page 7 of 8




on the date of his termination and submitted evidence that suggested his employer may have

exaggerated the extent to which his medical condition impaired his ability to do his job. There are

no cases holding that a plaintiff’s financial needs are a sufficient explanation for the inconsistency

presented by competing SSDI and ADAAA claims. Only an explanation that relates to the

plaintiff’s continuing ability to perform his or her job functions can suffice.

                                          CONCLUSION

       Courts will not “always find a discrimination claim barred because an individual applies

for or receives social security benefits.” Myers v. Knight Protective Serv., Inc., 774 F.3d 1246,

1249 (10th Cir. 2014). “But when a plaintiff makes seemingly inconsistent statements . . . he must

offer a ‘sufficient explanation’ for the apparent contradiction.” Id. Here, Plaintiff does not address

the dispositive issue directly. He does not explain how suing his employer for his July 11, 2018

termination is consistent with his finding of disability and award of SSDI benefits retroactive to

February 23, 2018. What explanations he does provide are insufficient to resolve that

contradiction. Without an adequate explanation, the SSDI record precludes him from establishing

that he is qualified to perform the job, a required element of the ADAAA claim for which he carries

the burden of proof. Consideration of the newly available SSDI record results in a different

outcome to the summary judgment analysis.

       Therefore, Defendant’s Motion to Reconsider [filed March 19, 2021; ECF 84] is granted.

As a result of that reconsideration, the Court finds Defendant entitled to summary judgment on

Plaintiff’s ADAAA termination claim. With no claims remaining, judgment is entered in

Defendant’s favor and this action closed.

       SO ORDERED.




                                                  7
Case 1:19-cv-02972-MEH Document 91 Filed 04/13/21 USDC Colorado Page 8 of 8




      Dated at Denver, Colorado, this 13th day of April, 2021.

                                                  BY THE COURT:




                                                  Michael E. Hegarty
                                                  United States Magistrate Judge




                                              8
